

115 SRES 729 IS: Amending rule XV of the Standing Rules of the Senate to provide for consideration of a minimum number of amendments.
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 729IN THE SENATE OF THE UNITED STATESDecember 13, 2018Mr. Merkley submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAmending rule XV of the Standing Rules of the Senate to provide for consideration of a minimum
			 number of amendments.
	
 1.Guaranteed amendmentsRule XV of the Standing Rules of the Senate is amended by adding at the end the following:  6.(a)During the consideration of any bill, resolution, or other amendable matter, it shall be in order for the Senate to consider not less than 5 amendments offered by members of the majority and not less than 5 amendments offered by members of the minority. If a motion to invoke cloture under the provisions of rule XXII is presented to the Senate, and fewer than the 5 amendments guaranteed to each of the minority and the majority under this paragraph have been considered, then, notwithstanding the status of any pending amendments, it shall be in order for as many members of the majority as appropriate, and as many members of the minority as appropriate, to offer 1 amendment each, in alternating order, until in total 5 amendments offered by members of the majority and 5 amendments offered by members of the minority have been considered.
 (b)Amendments offered under this paragraph may only pertain to matter encompassed by the title of the bill, resolution, or other matter, except that 1 amendment offered by a member of the majority and 1 amendment offered by a member of the minority may be exempted from this requirement. An amendment exempted from this requirement shall only be agreed to upon an affirmative vote of three-fifths of Senators duly chosen and sworn.
 (c)The majority leader and minority leader may, by mutual agreement, call up additional amendments under the provisions of this paragraph. Such additional amendments shall be offered in equal number by members of the majority and members of the minority, and may only pertain to subject matter encompassed by the title of the bill, resolution, or other matter.
 (d)Consideration by the Senate of an amendment offered under the provisions of this paragraph shall be limited to not more than 2 hours, divided equally between the majority and the minority..